             Case 1:18-cr-00068-BAH Document 39 Filed 06/20/19 Page 1 of 1


     Selected Sentencing Information for Offenders Sentenced Under §2S1.1 with Base
    Offense Level Determined Under §2B1.1, and Applicable Guideline Range of 210 - 262
                                           Fiscal Years 2009 - 20181


Total Number of Offenders                                                                                          21


Type of Sentence Imposed                                                                    Number           Percent
      Prison Only                                                                                   21       100.0%
      Prison/Community Split Sentence                                                                0          0.0%
      Probation and Confinement                                                                      0          0.0%
      Probation                                                                                      0          0.0%


Sentence Relative to the Guideline Range                                                    Number           Percent
      Within Range                                                                                   8         38.1%
      Downward Departure                                                                             4         19.0%
      Downward Variance                                                                              9         42.9%



Sentence Length2                                                                               Mean          Median
All Offenders                                                                                     163             180
      Within Range                                                                                233             235
      Downward Departure                                                                          108             103
      Downward Variance                                                                           125             120




1
  Only cases with complete guideline application information and sentenced using a Guidelines Manual in effect November
1, 2001 and later were included. In addition, only cases that were sentenced using §2B1.1 to determine the base offense
level under §2S1.1 and with a calculated guideline range of 210-262 months were included.
2
 Calculations include sentences of probation as zero months and any term of confinement as described in
USSG §5C1.1.


SOURCE: U.S. Sentencing Commission, 2009-2018 Datafiles, USSCFY09-USSCFY18.
